DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
	The Specification has been reviewed and accepted. 
Terminal Disclaimer
The terminal disclaimer filed on 07/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,735,450 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: closest prior art reference US PGPub 2011/0014505 discloses a container containing a positive electrode, a negative electrode, and an electrolyte existing as liquid material layers at the operating temperature of the battery [Abstract]. The battery is self-heating during operation through applied overpotentials [0044]. However, no teaching or suggestion is made regarding the battery’s surface area or volume, nor the corresponding ratio. 
Prior art reference US PGPub 2005/0079411 discloses a battery can with an internal surface area and volume that is effectively maximized so as to maximize the amount of potential contact between the inner surface of the battery can and the active electrochemicals housed therein [0023]. However, the corresponding surface area-to-volume ratio calculates to approximately 335 m-1 [0033], which is several orders of magnitude higher than the less than or equal to 100 m-1 as required by claim 34. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725